Citation Nr: 0203620	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in March 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO). 


REMAND

A preliminary review of the record discloses that additional 
development by the RO is required prior to further Board 
review of the appellant's claim.  The evidence of record 
discloses that the appellant requested a hearing before a 
Member of the Board in Washington, DC.  In correspondence 
received in April 2002, the appellant canceled her scheduled 
hearing before the Board and requested that a hearing be 
scheduled in Indianapolis in June or July 2002.  Therefore, 
in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, this case is REMANDED for the 
following action: 

The RO should request that the appellant 
clarify whether she desires a hearing 
before a local RO hearing officer, a 
videoconference hearing before a Member 
of the Board, or a hearing before a 
Member of the Board at the RO (Travel 
Board).  She should then be scheduled for 
such a hearing at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



